Citation Nr: 1403598	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  09-38 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for residuals of a cold injury of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from January 1995 to October 2004.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claim of entitlement to service connection for residuals of a cold injury of the right foot.

In November 2013, the Veteran, accompanied by his representative, appeared at the RO to present evidence and oral testimony in support of his claim before the undersigned Veterans Law Judge.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration.  

FINDINGS OF FACT

1.  The Veteran's service medical records show that he sustained a cold injury to his right foot during active duty.

2.  The Veteran has presented credible testimony of the onset of his chronic right foot symptoms (which include sensitivity to cold and recurring episodes of sporadic numbness) during his active service in the United States Army with continuity of the same symptoms thereafter.

3.  Resolving all doubt in the Veteran's favor, residuals of cold injury of the right foot, manifested by sensitivity to cold and recurring episodes of sporadic numbness, had its onset during his active military service.    


CONCLUSION OF LAW

A chronic right foot disability due to residuals of a cold injury was incurred in active duty.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim of entitlement to service connection for residuals of a cold injury of the right foot is being granted in full.  Therefore, the Board finds that any error related to VA's duties to notify and assist under the Veterans Claims Assistance of Act of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) with regard to this claim is rendered moot by this fully favorable decision.  

Service connection basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  This may be accomplished by affirmatively showing inception during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  Generally, to establish direct service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the present claim, the Veteran's service personnel records establish that he served at Camp Casey in the Republic of South Korea from December 1997 to December 1998.  His service medical records show, in pertinent part, that between January and February 1998, he received treatment for complaints of recurring right foot numbness and sensitivity to cold after having sustained what was diagnosed as mild frostnip of his right foot.

The Veteran claims entitlement to VA compensation for residuals of a cold injury of his right foot.  At his November 2013 hearing, he testified that he sustained his injury as a result of prolonged exposure to extreme sub-zero temperatures while on an outdoor field exercise, despite being issued cold weather clothing, equipment, and footwear.  He stated that, from the time of his injury in service to the present day, he experienced recurring, sporadic episodes of right foot numbness, loss of sensation, and sensitivity to cold.  

VA examination in April 2009 acknowledged the Veteran's documented history of a frostbite injury to his right foot in service and presented a diagnosis of status-post frostbite injury with nerve damage due to trench foot.  However, the Veteran did not present any active symptoms that could be objectively verified, and his feet appeared outwardly normal on clinical examination.  The examiner stated that he was not familiar with any neurological diagnosis that could explain the periodic foot numbness experienced by the Veteran.  Thusly, the examiner did not present a nexus opinion linking the Veteran's subjectively reported symptoms of recurring, sporadic episodes of right foot numbness, loss of sensation, and cold sensitivity to his period of military service.  

The Board notes that the Veteran has described the intermittent, on-and-off nature of his episodic right foot numbness and sensitivity to cold and finds that he is competent to report these subjectively perceivable symptoms.  The Board further finds that his statements in this regard are credible for purposes of establishing their existence, the time of their onset following his clinically documented cold injury to his right foot in service, and the continuity of these symptoms since then.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Therefore, although these symptoms were not manifest for objective verification during VA medical examination in April 2009, this does not necessarily mean that these symptoms do not actually exist as a disabling component of the Veteran's cold injury residuals.  As the Board has conceded the credibility of the Veteran's account of having onset of such symptoms in service with continuity thereafter, his statements are sufficient to establish a nexus between these symptoms and the documented cold injury in service.  See 38 C.F.R. § 3.303(b) (2013); Falzone v. Brown, 8 Vet. App. 398 (1995).  [The Board distinguishes our present determination from the decision of the Federal Circuit in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), which dealt specifically with continuity of symptomatology in the context of a claim for service connection for sensorineural hearing loss and the applicability of the presumptions contained in 38 C.F.R. § 3.309.] 
In view of the foregoing discussion, and resolving any doubt in the claimant's favor, the Board will allow the Veteran's appeal.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection for residuals of cold injury of the right foot, manifested by sensitivity to cold and recurring episodes of sporadic numbness, is thusly granted. 


ORDER


Service connection for residuals of a cold injury of the right foot, manifested by sensitivity to cold and recurring episodes of sporadic numbness, is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


